RENDERED: JANUARY 29, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0884-MR
                                     AND
                             NO. 2019-CA-1115-MR


REBA SLONE                                    APPELLANT/CROSS-APPELLEE



      APPEAL AND CROSS-APPEAL FROM FLOYD CIRCUIT COURT
v.           HONORABLE JOHNNY RAY HARRIS, JUDGE
                    ACTION NO. 14-CI-00270



EQT PRODUCTION COMPANY                        APPELLEE/CROSS-APPELLANT


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

TAYLOR, JUDGE: Reba Slone brings Appeal No. 2019-CA-0884-MR and EQT

Production Company (EQT) brings Cross-Appeal No. 2019-CA-1115-MR from an

August 3, 2019, judgment of the Floyd Circuit Court pursuant to a jury verdict in

favor of EQT upon all claims. We affirm both the appeal and cross-appeal.
               This appeal involves the leakage of hydrogen sulfide (H₂S) from a gas

well owned by EQT and located in Floyd County, Kentucky. It is uncontroverted

that at certain concentrations H₂S poses a danger to human health and life.

               Slone resided in a mobile home located between 300 feet to 600 feet

from the gas well owned by EQT. Around April 2013, EQT discovered that the

well was leaking H₂S; at trial, EQT introduced evidence that the leakage from the

well was caused by mine subsidence. Nevertheless, sometime in May 2013, EQT

informed Slone of the leak and relocated her to a motel. EQT finally killed the

well in June 2013 and eventually plugged the well in November 2013.

               On April 10, 2014, Slone filed a complaint against, inter alios, EQT in

the Floyd Circuit Court.1 Slone claimed to have suffered myriad adverse health

effects caused from the well’s release of H₂S near her residence and that EQT

breached numerous duties of care owed to her. In particular, Slone alleged:

                      5. On May 26, 2013, [Slone] was severely injured as a
               result of exposure to leaking gas from EQT Production
               Company’s gas well located near Kentucky Route 777 at 3532
               Turkey Creek, McDowell, Kentucky, wherein [Slone] resided.

                      ....

                     8. That in addition to the duty of extraordinary care, the
               Defendant, EQT Production Company also, at the time of the
               incident complained of herein, owed a duty of ordinary care to
               individuals, including the Plaintiff, Reba Slone, who resided on
1
  Reba Slone also named as a defendant North Star Mining, Inc., but the parties settled prior to
trial.

                                               -2-
the property through which EQT Production Company’s gas
wells and pipelines are situated and/or adjoining.

       9. The Defendant, EQT Production Company was under
a duty of care to construct and maintain their gas distribution
system so as to prevent the escape of gas therefrom. However,
they so carelessly and recklessly allowed the gas well and/or
the lines running from the gas well in the vicinity of Reba
Slone’s home to become and remain in such a state of disrepair
that EQT Production Company’s natural gas escaped from their
gas well and/or the lines running therefrom.

       10. That the incident set out in paragraph 5 above was
the result of the negligent and/or grossly negligent acts of the
Defendant, EQT Production Company or their employees,
agents or servants, said negligent and/or grossly negligent acts
including, but not being limited to, the following breaches of
their duty of care owed to the Plaintiff, Reba Slone and to
others similarly situated:

         A. EQT Production Company’s failure
            to drill and/or install their well in a
            safe manner such that their natural gas
            could not escape from their gas well
            and/or the lines therefrom and cause
            injury or death to others and/or
            damage to the property of others.

         B. EQT Production Company’s failure
            to maintain, monitor, repair and/or
            inspect their gas wells and/or the lines
            running therefrom so as to confine
            their natural gas within their gas wells
            and/or within the lines running
            therefrom to ensure that their gas well
            and/or lines running therefrom were
            not in such a state of disrepair that gas
            could escape from them, posing a
            potentially hazardous condition to the


                           -3-
             individuals who live on the property
             through which those wells and/or gas
             lines are situated.

      11. That one or more of the individual acts of
negligence and/or gross negligence committed by the
Defendant, EQT Production Company was the direct and
proximate cause of Reba Slone’s exposure to gas and the
severe permanent bodily injuries suffered by the Plaintiff,
Reba Slone.

       12. That on the date of the subject accident,
Defendant, EQT Production Company knew, or in the
exercise of reasonable care, should have known in the
exercise of ordinary care that the failure to properly drill,
install, maintain, monitor, repair and/or inspect their gas
wells and/or the lines running therefrom, would cause
leaks therein, creating a condition where gas might
escape from their wells and/or their pipelines and leak
posing a grave risk to any persons and/or property
nearby. As a result, the Defendant, EQT Production
Company negligently and/or in a grossly negligent
manner failed to discover and repair such leaks in their
gas well and/or lines running therefrom.

       13. That a direct result of the negligence and/or
gross negligence of Defendant, EQT Production
Company in drilling, installing, maintaining, monitoring,
repairing and/or inspecting their gas wells and/or the
lines mining therefrom, Plaintiff, Reba Slone sustained
serious and permanent bodily injuries which have caused
her to suffer pain, suffering, mental anguish and
inconvenience and will continue to suffer such pain,
suffering, mental anguish and inconvenience in the
future.

      14. That a direct result of the negligence and/or
gross negligence of Defendant, EQT Production
Company in drilling, installing, maintaining, monitoring,

                             -4-
            repairing and/or inspecting their gas wells and/or the
            lines running therefrom, Plaintiff, Reba Slone has
            incurred, and will incur in the future, medical expenses
            and physician expenses.

                   15. That the acts of the Defendant, EQT
            Production Company which caused [Slone]’s exposure to
            gas complained of herein, constitute a wanton, malicious,
            and reckless disregard for the life, safety, and property of
            the Plaintiff, Reba Slone, and as such the [Slone] is
            entitled to punitive damages.

                   16. In total disregard of the duty owed to [Slone],
            and other members of the public, the Defendant, EQT
            Production Company, their agents, servants or
            employees, created and exacerbated a dangerous,
            extremely volatile, ultra-hazardous and potentially deadly
            condition due to their failure to properly monitor, detect,
            remedy, and warn [Slone] and others of the danger
            associated with escaping gas. These acts and failures to
            acts by Defendant, EQT Production Company, their
            agents, servants or employees, were grossly negligent
            and reckless, constituted a disregard for the rights, safety
            and position of others, including [Slone], and clearly
            exhibited a failure to exercise the degree of care required
            under the circumstances. These careless, negligent,
            reckless and unlawful acts and failures to act of the
            Defendant, EQT Production Company, their agents,
            servants or employees, were a substantial factor leading
            to the gas leak in question that resulted in the injuries and
            damages to [Slone] complained of herein.

Complaint at 2-6.

            A jury trial was held in July of 2018, and the jury returned a

unanimous verdict in favor of EQT. Slone filed a motion for a judgment



                                         -5-
notwithstanding the verdict and a motion for a new trial. Both motions were

ultimately denied by the circuit court by order entered September 12, 2018. These

appeals follow.

                        APPEAL NO. 2019-CA-0884-MR

             Slone initially contends that the circuit court committed reversible

error by failing to give the jury a missing evidence instruction. Slone points out

that EQT employees were instructed to take H₂S gas measurements twice daily

after discovering the leak. According to Slone, these H₂S gas measurements were

taken at Slone’s mobile home and at the wellhead. Slone argues that the

measurements were recorded by EQT, but EQT failed to produce the record of the

gas measurements taken before the well was killed in June 2013. Slone points out

that EQT offered no explanation for the missing record. Slone believes the record

of the daily H₂S measurements was pivotal evidence that could have demonstrated

the concentration of H₂S she was exposed to by the leaking well.

             To be entitled to a missing evidence instruction, a party must

demonstrate:

             (1) the evidence is material or relevant to an issue in the
             case; (2) the opponent had “absolute care, custody, and
             control over the evidence;” (3) the opponent was on
             notice that the evidence was relevant at the time he failed
             to produce or destroyed it; and (4) the opponent, “utterly
             without explanation,” in fact failed to produce the
             disputed evidence when so requested or ordered.


                                         -6-
Norton Healthcare, Inc. v. Disselkamp, 600 S.W.3d 696, 731 (Ky. 2020) (quoting

Univ. Medical Cent. Inc. v. Beglin, 375 S.W.3d 783, 792 (Ky. 2011)). It is

unnecessary to present to “direct and conclusive evidence of intentional and bad

faith destruction” of the missing evidence. Beglin, 375 S.W.3d at 789. However,

where the proof demonstrates that the missing evidence was lost because of mere

negligence, fire, natural disaster, or in the normal course of business, a missing

evidence instruction is inappropriate. Id. at 791. And, we review the trial court’s

decision for an abuse of discretion. Id. at 791-92.

             It is axiomatic that a missing evidence instruction is only appropriate

where there is some proof at trial that evidence is actually missing. Here, Slone

failed to introduce evidence at trial demonstrating that a document or documents

existed recording daily H₂S gas measurements taken by EQT after the well started

leaking. In her brief, Slone cites to the deposition of the past EQT Senior Safety

Director, Jerry Hamilton, as proof that a document existed recording the daily H₂S

measurements. In his deposition, Hamilton does state that he created such a

document. Yet, Slone failed to produce him as a witness at trial, introduce into

evidence the relevant portions of his deposition, or introduce relevant portions of

his deposition by avowal. In fact, EQT only entered Hamilton’s deposition in the

record by avowal to preserve its objection to another evidentiary ruling by the trial

court. Additionally, numerous EQT employees testified by avowal that their


                                         -7-
respective H₂S gas monitors never alarmed while around Slone’s residence; thus,

H₂S gas was not in high enough concentrations to pose a danger at the time to the

employees that such took measurements. In the final analysis, the trial court

possessed discretion as to the missing evidence instruction, and we are simply

unable to conclude that the trial court abused its discretion by refusing to give a

missing evidence instruction to the jury.

             Slone next asserts that the trial court committed reversible error by

admitting the testimony of EQT expert, George Schewe, concerning an air model

that illustrated the dispersion of H₂S leaking from the well. Slone particularly

argues that H₂S was documented at the wellhead at a concentration in excess of

500 ppm. Despite such measurement, Slone states that Schewe “arbitrarily used

100 ppm of H₂S as the concentration of gas emanating from the wellhead . . . to

build his model.” Slone’s Brief at 10. Slone maintains that it was clear error to

introduce Schewe’s air model and his opinion concerning H₂S concentrations at

Slone’s residence.

             It is well-established that “[t]he court’s role is not to judge the

correctness of the expert’s conclusions; that assessment is for the jury.” Futrell v.

Commonwealth, 471 S.W.3d 258, 282 (Ky. 2015). Rather, the trial court is tasked

with determining whether a witness is qualified to give expert testimony per a




                                            -8-
Daubert analysis.2 Kentucky Rules of Evidence (KRE) 702; Turner v.

Commonwealth, 544 S.W.3d 610, 616 (Ky. 2018).

                In this case, Slone does not attack Schewe’s qualifications to offer

expert testimony. Rather, Slone alleges that Schewe utilized an incorrect H₂S

concentration at the wellhead, and upon this basis, Schewe’s opinions should have

been excluded. We disagree. The H₂S concentrations at the wellhead did measure

500 ppm; however, the evidence did not establish that the H₂S concentrations at the

wellhead remained at 500 ppm. Moreover, the correctness of Schewe’s opinions,

including the air model, goes to the weight of same, and may be properly

challenged by cross-examination and by Slone’s own expert’s conflicting opinions.

Therefore, we do not conclude that the trial court committed reversible error by

admitting the testimony of Schewe at trial.

                Slone also argues that the trial court committed reversible error “by

allowing evidence of subsidence as a superseding intervening cause.” Slone’s

Brief at 11. Specifically, Slone maintains:

                     On the hillside above the subject well, there had
                been some subsidence of the ground – commonly
                referred to as a “slip.” EQT sought to introduce evidence
                of this slip and testimony of prior underground mining in
                the vicinity to infer that the subsidence caused a pipe to
                break and this enabled H₂S to leak into the atmosphere.
                Prior to trial, [Slone] made a motion in-limine to exclude
                any suggestion or evidence that any other person or event

2
    Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).


                                               -9-
             was responsible for the H₂S gas leak. . . . The Court,
             however, withheld ruling on this issue. To do so was an
             error, and it prejudiced [Slone].

             An act or event cannot be a superseding cause if the
             original actor could have reasonably foreseen the
             resultant injury. Here, even if [EQT] could have shown
             that the H₂S leak was caused by land subsidence, it could
             not seriously argue that such was not foreseeable.
             Hillside subsidence in Eastern Kentucky is not an act or
             an event that is “extraordinary and unforeseeable.” To
             the contrary, [EQT] was well aware of mining in the area
             and knew that hillside subsidence could impact its gas
             well. In fact, the possibility of land subsidence was just
             one more reason why EQT should have plugged its well
             prior to the 2013 leak. . . .

                   By withholding ruling on this issue, the Court
             allowed [EQT] to repeatedly question witnesses and
             introduce irrelevant and improper evidence throughout
             the trial to support the suggestion that it should be
             relieved of liability for the 2013 H₂S leak because the
             “real” cause was subsidence caused by mining. . . . The
             Court ultimately rejected [EQT’s] proposed instruction
             allowing the jury to find this slip to be a superseding
             intervening cause relieving [EQT] of liability for
             [Slone’s] exposure; but the Court only did so at the end
             of the trial after the jury had heard evidence of how the
             slip had been the cause of the leak.

Slone’s Brief at 11-13 (citations omitted).

             Relevant evidence is generally admissible under KRS 402. Relevant

evidence is defined in KRE 401 as “evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” But, relevant


                                        -10-
evidence may be excluded if the probative value of the evidence is outweighed by

undue prejudice per KRE 403.

             An appellate court’s review of evidentiary issues requires a two-step

analysis. Initially, our review of the trial court’s ruling to admit or exclude

evidence is limited to an abuse of discretion. Clephas v. Garlock, Inc., 168 S.W.3d

389, 393 (Ky. App. 2004). An abuse of discretion occurs when the trial court’s

ruling is “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Goodyear Tire and Rubber Co. v. Thompson, 11 S.W.3d 575, 581

(Ky. 2000). If the trial court abuses its discretion by admitting or excluding

evidence, we must then determine whether said error constitutes harmless error or

reversible error. To constitute reversible error, the substantial rights of a party

must have been affected. KRE 103(a).

             In this case, evidence of mine subsidence occurring at the well was

relevant. This evidence offered an explanation for why a pipe cracked at the well

allowing H₂S to leak and also refuted Slone’s evidence that EQT’s carelessness

caused the leak at the well. Upon the whole, we simply do not believe that the trial

court abused its discretion by admitting evidence of mine subsidence.

             Slone next asserts that the trial court committed error by denying her

motion for a directed verdict upon the issue of EQT’s liability. In particular, Slone

maintains “that a legally-cognizable duty existed and that duty had been breached


                                          -11-
by [EQT] was established as a matter of law because [EQT] failed to plug the

subject well . . . as mandated by Kentucky law [805 Kentucky Administrative

Regulations (KAR) 1:070].” Slone’s Brief at 18. Slone points to testimony that

EQT stopped production at the well on February 2, 2011, and had no plans to

restart production at the well. Per 805 KAR 1:070, Slone argues that EQT should

have plugged the well after ceasing production, and its failure to do so constituted

a violation of 805 KAR 1:070 that entitled her to damages. More particularly,

Slone argues:

             [W]hen the duty violated is one established by law, and
             the harm is the type intended to be prevented by the
             statute or regulation, then causation is not a matter of
             factual dispute – it is established as a matter of law.
             Therefore, in such cases, unless a question is presented as
             to the comparative fault of a plaintiff or some other
             person, a plaintiff is entitled to a directed verdict on
             liability because there is no factual issue regarding
             causation for the jury to decide. In the case at bar, it was
             undisputed that [EQT] violated 805 KAR 1:070 and that
             this was the sole legal cause of [Slone]’s exposure to H₂S
             gas. In addition, the statute here was obviously enacted
             to protect the public and prevent the escape of gas. Thus,
             in this case [Slone] was undeniably entitled to a directed
             verdict on liability at the close of the evidence.

Slone’s Brief at 20 (citations omitted). Additionally, Slone argues that “even if no

statute or regulation had been violated, the proof was nevertheless uncontroverted

that [EQT’s] actions were the sole legal cause of [Slone’s] harm.” Slone’s Brief at

20.


                                        -12-
             The Kentucky Supreme Court has instructed that a “trial judge cannot

enter a directed verdict unless there is a complete absence of proof on a material

issue or if no disputed issues of fact exist upon which reasonable minds could

differ.” Jewish Hosp. & St. Mary’s Healthcare Inc. v. House, 563 S.W.3d 626,

630 (Ky. 2018) (quoting Argotte v. Harrington, 521 S.W.3d 550, 554 (Ky. 2017)).

It must be recognized that “[d]irected verdicts for plaintiffs in negligence cases are

rare, but when the undisputed evidence points unerringly to negligence of the

defendant as the cause of the accident, a directed verdict for the plaintiff is proper.”

Droppelman v. Willingham, 169 S.W.2d 811, 814 (Ky. 1943). Upon appellate

review of the denial of a directed verdict for a plaintiff, we must determine whether

under the evidence as a whole a reasonable jury could not find in favor of

defendant. Kentucky Rules of Civil Procedure (CR) 50.01. And, to prevail upon a

negligence per se claim, a “violation [of the statute] must have been a substantial

factor in causing the result.” McCarty v. Covol Fuels No. 2, LLC, 476 S.W.3d

224, 228 (Ky. 2015) (quoting Hargis v. Baize, 168 S.W.3d 36, 46 (Ky. 2005)).

             In the case sub judice, EQT introduced evidence that Slone was not

exposed to a sufficient concentration of H₂S to have caused her injury.

Additionally, EQT introduced evidence that many of Slone’s alleged injuries were,

in fact, chronic conditions for which she had previously sought medical treatment.

In short, EQT introduced a sufficient quantum of evidence from which a


                                         -13-
reasonable juror could find that the release of H₂S from the well was not a

substantial factor in causing injury to Slone. See Estate of Moloney v. Becker, 398

S.W.3d 459, 462 (Ky. App. 2013). Although Slone alleged violation of a

regulation constituted negligence per se, Slone’s alleged injury must still have

been caused by such violation. See McCarty, 476 S.W.3d at 228. Consequently,

we believe the trial court properly denied Slone’s motion for directed verdict.

             Slone further contends that trial counsel erred by denying his motion

for new trial based upon misconduct by EQT’s attorney. During closing argument,

Slone points out that EQT’s attorney made the following statements:

             The proof was, that after this leak occurred – “What did
             EQT do?” It had monitoring. It had people with
             monitors near the well and near the house.

Slone’s Brief at 14 (emphasis added). According to Slone, these statements were

highly prejudicial because the trial court had excluded evidence of hand-held gas

monitoring conducted by EQT employees and evidence concerning the absence of

an alarm that would indicate the presence of H₂S in higher concentrations. Slone

believes that these statements improperly “reinforce[d] to the jury the false

impression that daily continual monitoring had [shown] . . . [she] had not been

exposed to an H₂S gas.” Slone’s Brief at 14. As such, Slone maintains that she

was entitled to a new trial.




                                        -14-
             Under CR 59.01(b), a new trial may be granted by the trial court

based upon the misconduct of an attorney. It may constitute misconduct for an

attorney during closing argument to refer to facts that were excluded by the trial

court. Jefferson v. Eggemeyer, 516 S.W.3d 325, 340 (Ky. 2017). Where the trial

court gives an admonition to the jury to disregard the improper facts alluded to

during opening or closing argument, “the jury is deemed to follow an admonition

unless it can be shown that there was an ‘overwhelming probability that the jury’

could not ‘and there is a strong likelihood that the effect of the inadmissible

evidence would be devastating . . . .’” Id. (citation omitted).

             In this case, the record reveals that the trial court gave the jury an

admonition, and there is no showing from the record in this case of an

overwhelming likelihood the jury failed to follow the admonition or that the effect

of EQT attorney’s statements were devastating. See id. Rather, the attorney for

EQT made an isolated reference during closing argument to gas monitoring near

Slone’s home. Although each case is reviewed based upon its unique facts, it is

generally accepted that “[a]n isolated instance of improper argument . . . is seldom

deemed prejudicial.” Rockwell Int’l Corp. v. Wilhite, 143 S.W.3d 604, 631 (Ky.

App. 2003). Upon the whole, we do not believe the trial court erred by denying the

motion for new trial based upon the improper closing argument of counsel for

EQT.


                                         -15-
             Slone lastly argues that she was entitled to a new trial based upon

another instance of misconduct by counsel for EQT. In particular, Slone states that

the trial court excluded evidence concerning her alleged withdrawal from pain

medicine as a cause of her physical symptoms. Nevertheless, under cross-

examination, Slone argues that EQT improperly questioned Dr. Kevin Trangle

“about pain medication withdrawal.” Slone’s Brief at 17. Slone believes that

counsel for EQT committed misconduct by questioning Dr. Trangle about a matter

that was previously excluded by the trial court.

             We reviewed the video record as cited by Slone for the trial court’s

ruling that excluded evidence of her withdrawal from pain medication. At that

hearing, Slone did request that such evidence be excluded at trial. But, the trial

court did not rule upon the motion; rather, the court deferred a ruling until it could

review additional medical records. The record later reveals that the issue of

exclusion of such evidence was not brought to the trial court’s attention again until

after Dr. Trangle’s testimony during trial. Consequently, we cannot say that

counsel for EQT engaged in misconduct by his cross-examination of Dr. Trangle.

In sum, we are of the opinion that the trial court did not commit reversible error

warranting a new trial.




                                         -16-
                   CROSS-APPEAL NO. 2019-CA-1115-MR

            Considering our resolution of the direct appeal, the contentions of

error raised by EQT are moot.

            For the foregoing reasons, the Judgment of the Floyd Circuit Court is

affirmed in Appeal No. 2019-CA-0884-MR and Cross-Appeal No. 2019-CA-1115-

MR.

            ALL CONCUR.



BRIEFS FOR APPELLANT/CROSS-             BRIEFS FOR APPELLEE/CROSS-
APPELLEE:                               APPELLANT:

Timothy C. Bates                        John Kevin West
Hindman, Kentucky                       Columbus, Ohio

                                        Candace B. Smith
                                        Lexington, Kentucky




                                       -17-